Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 1 of 11


                            PURCHASE AND SALE AGREEMENT

      This Purchase and Sale Agreement (this “Agreement”) is executed as of the _____ day of
____________, 2019 (the “Effective Date”), by and between SHOPKO STORES OPERATING
CO., LLC, a Delaware limited liability company (“Seller”) and [●], a [●] (“Purchaser”).

                                            RECITALS

        WHEREAS, on January 16, 2019, Seller and its subsidiaries filed voluntary petitions for
relief under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Nebraska (the “Bankruptcy
Court”), which are being jointly administered under the caption In re Specialty Retail Shops
Holding Corp., Case No. 19-80064 (the date of such filing, the “Petition Date” and Seller’s and its
subsidiaries’ Chapter 11 cases administered in respect of such filing, the “Bankruptcy Cases”).

       WHEREAS, Seller is continuing to manage its properties and operate its businesses as
debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the
applicable provisions of the Bankruptcy Code;

        WHEREAS, Purchaser desires to purchase the real property described on Exhibit A hereto
(the “Property”) from Seller, and Seller desires to sell to Purchaser the Property in a sale authorized
by the Bankruptcy Court pursuant to, inter alia, Sections 105 and 363 of the Bankruptcy Code, all
on the terms and subject to the conditions set forth in this Agreement and the Bankruptcy Court’s
order approving this Agreement (such order, the “Sale Order”);

        WHEREAS, the Property shall be purchased by Purchaser pursuant to the Sale Order
approving such sale, free and clear of all claims and encumbrances, pursuant to Sections 105 and
363 of the Bankruptcy Code, and Rules 6004 of the Federal Rules of Bankruptcy Procedure, all in
the manner and subject to the terms and conditions set forth in this Agreement and the Sale Order
and in accordance with other applicable provisions of the Bankruptcy Code and the Federal Rules
of Bankruptcy Procedure and the local rules for the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
conditions stated herein, the sufficiency of which is hereby acknowledged by the parties hereto,
Seller and Purchaser hereby agree as follows:

                                          AGREEMENT

1.    Recitals. The foregoing recitals and all exhibits attached hereto are incorporated into this
Agreement as if set forth in full herein.

2.       Sale of Property. On the terms and conditions set forth in this Agreement, Seller agrees to
sell, assign, convey, and transfer to Purchaser, and Purchaser agrees to purchase from Seller, all
rights, title, and interests held by Seller in the Property.
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 2 of 11


3.     Purchase Price.

      A.    Seller is to sell and Purchaser is to purchase the Property for a total of
_________________ Dollars ($_____________) (the “Purchase Price”).

       B.      The Purchase Price for the Property (exclusive of closing adjustments and costs
provided for herein) shall be paid in the following manner:

              (i)     An initial non-refundable (except as specifically provided in Section 13 and
       Section 17(B) below) deposit in the amount of $________________ (the “Deposit”)1 is
       due when Purchaser signs and submits this Agreement and shall be delivered in
       immediately available funds to First American Title Company who shall hold such Initial
       Deposit in a segregated, non-interest bearing account (the “Account”) pending the Closing.

               (ii)   The balance of the Purchase Price, exclusive of closing adjustments and
       costs (the “Balance”), is due at the closing of the transaction contemplated hereunder (the
       “Closing”) and is payable in immediately available funds and shall be delivered to Seller,
       who shall, upon receipt of such funds, automatically be entitled to receive and apply any
       proceeds in the Account.

        C.      The acceptance by Purchaser of the delivery of a quitclaim deed or deeds
(the “Deed” or “Deeds”) for the Property by Seller at Closing shall be deemed to be full
performance and discharge of every agreement and obligation (either express or implied) on the
part of Seller to be performed pursuant to this Agreement and no representation, warranty or
agreement, express or implied, of Seller shall survive the Closing except those which are herein
specifically stated to survive the Closing (if any).

4.       Access and Cooperation. Purchaser, its agents, employees, contractors and designees, at
any time after the Effective Date, upon 48 hours prior written notice, and continuing through the
earlier to occur of Closing and the Sale Closing Deadline, shall have the right to enter upon the
Property during reasonable business hours for the purpose of conducting any and all inspections,
studies and investigations of the Property which may be desired by Purchaser. Purchaser shall not
perform any invasive testing on the Property. Prior to entry upon the Property, Purchaser shall
deliver evidence of its (or its agents’ and/or contractors’) liability insurance naming Seller as
additional insured and in form, substance, and amount(s) reasonably acceptable to Seller.
Purchaser shall indemnify and hold Seller harmless from and against any and all cost, expense,
liability or damage arising out of: (i) any injury to any person or the Property attributable to
Purchaser’s exercise of any of its rights hereunder (including, but not limited to, the entry upon
the Property by Purchaser or any of its agents or contractors); and (ii) any mechanics liens filed
against the Property or claims or demands made against Seller for work performed by or on the
behalf of Purchaser. The preceding sentence shall survive the Closing or sooner termination of
this Agreement.

5.    Sale Order. The Seller’s right to sell the property without further order from the
Bankruptcy Court is authorized by the Sale Order, the terms and provisions of which are

       1
           Deposit to be 10% of Purchase Price.



                                                  -2-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 3 of 11


incorporated herein by reference, provided, however, that Seller shall be entitled to seek entry of
a further order authorizing the sale as a condition to Closing. Where the terms of this Agreement
and the Sale Order conflict, the terms of the Sale Order will prevail.

6.     Representations of Purchaser. Purchaser covenants, represents, and warrants to Seller that,
both now and as of the Closing Date:

       A.      The proposed sale represents an arms-length transaction between the parties, made
without fraud or collusion with any other person (including any other prospective bidder for the
Property); and

       B.      There has been no attempt to take any unfair advantage of Seller.

7.     Closing Deliveries.

         A.       At Closing, Seller shall deliver to Purchaser each of the following, executed and
acknowledged, as appropriate: (a) Deeds (in proper statutory form for recording) so as to transfer
all of its right, title and interest in and to the Property, (b) a settlement sheet, and (c) such other
documents required to effect a transfer of the Property under applicable state law. Notwithstanding
anything to the contrary contained herein, Seller shall not be required to execute or deliver any
Seller’s or Vendor’s Affidavit or Owner’s Title Affidavit.

        B.     At Closing, Purchaser shall deliver to Seller each of the following, executed and
acknowledged, as appropriate: (a) a settlement sheet, and (b) such other documents reasonably
requested by the title company handling the Closing (“Title Company”) and which are consistent
with this Agreement to effectuate the conveyance of real property. Purchaser shall also deliver the
Balance of the Purchase Price in accordance with Section 3 hereof.

       C.      At Closing, the parties shall cause the Deposit to be paid to Seller.

8.      Closing Date and Office. The Closing shall take place no later than ten (10) days following
the Effective Date (the “Sale Closing Deadline”), at the offices of Seller’s attorney, or at such other
location as may be mutually agreed by the parties, at a time mutually convenient for all parties
pursuant to the terms of an escrow agreement with the Title Company on customary terms
reasonably acceptable to Purchaser and Seller. Purchaser and Seller may execute all closing
documents offsite, and transmit to Title Company accordingly for delivery at Closing. Time is of
the essence with respect to Closing. The actual date on which Closing occurs shall be referred to
herein as the “Closing Date”.

9.      Subject to Provisions. At Closing, Seller shall convey title to the Property on an AS-IS,
WHERE-IS basis without any representations or warranties whatsoever, subject to all taxes,
assessment, easements, covenants, conditions, restrictions, declarations and agreements of record
plus those matters that would be disclosed upon a visual inspection of the Property and/or by a
survey of the Property, but expressly free and clear of any mortgages, deeds of trust, tax liens,
judgments, mechanics’ liens or other monetary encumbrances against the Property (“Permitted
Exceptions,” and the condition of the title subject only to the Permitted Exceptions is referred to
herein as “Acceptable Title”).



                                                 -3-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 4 of 11


10.     Title Company Approval. Purchaser shall accept title subject to the Permitted Exceptions.
If Purchaser desires to purchase title insurance from the Title Company (or any other title
company), Purchaser may do so, at Purchaser’s discretion and at its sole cost and expense. Seller
shall not be obligated to cause the Title Company to omit any Permitted Exception, including, but
not limited to, the satisfaction of any exception to title relating to the filing of Seller’s federal or
state tax return. Purchaser shall not have the right to terminate this Agreement if Seller is able to
provide Acceptable Title.

11.    Survey. Purchaser may order a survey of the Property, at its sole cost and expense.

12.     Flood Area/Other. If the Property is located in a flood plain, Purchaser may be required to
carry insurance at Purchaser’s expense. Revised flood maps and changes to Federal law may
substantially increase future flood insurance premiums or require insurance for formerly exempt
properties. Purchaser should consult with one or more flood insurance agents regarding the need
for flood insurance and possible premium increases. In the event the Property requires flood
insurance, Purchaser may not terminate this Agreement. Purchaser may not terminate this
Agreement if the Property is subject to building or use limitations by reason of the location which
materially interfere with Purchaser’s intended use of the Property.

13.     Insurance and Risk of Loss. Seller shall cause the insurance (if any) on the Property to be
canceled as of the Closing Date. In the event that, prior to the Closing, all or substantially all of
the Property, any interests therein, or any rights appurtenant thereto are taken or appropriated
(either permanently or for temporary periods) under the power of eminent domain or condemnation
by any authority having such power, or by virtue of any actions or proceedings in lieu thereof, or
if any notice or threat of such taking or appropriation has been given or is pending at the Closing
Date, then Purchaser, at its option, may either (a) terminate this Agreement by written notice to
Seller, and upon receipt of such written notice, the Deposit shall be refunded to Purchaser and
neither party shall have any further obligation hereunder, or (b) elect to proceed with Closing, in
which event the Purchase Price shall be reduced by an amount equal to any sums actually received
by Seller from the condemning authority by reason of such taking, appropriation or action or
proceeding in lieu thereof. In the event the Property is damaged prior to Closing in an amount
exceeding $25,000, and there is no insurance to cover the loss, either Purchaser or Seller can
terminate this Agreement, by written notice to the other party. In such an event, the Deposit shall
be refunded to Purchaser and neither party shall have any further obligation hereunder other than
any obligations that expressly survive the termination of this Agreement. In the event the Property
is damaged prior to Closing, and there is insurance to cover the loss, then Purchaser shall proceed
with Closing in which event the Purchase Price shall be reduced by all insurance proceeds in
respect of such damage collected by Seller before the Closing Date and Seller shall assign to
Purchaser all of Seller’s rights, title and interest in and to all such insurance proceeds payable to
but not collected by Seller before the Closing Date.

14.     Acceptance of State and Municipal Department Violations and Orders. Purchaser accepts
the Property subject to all notes or notices of violations, known or unknown, of law or municipal
ordinances, orders or requirements noted in or issued by any governmental department having
authority as to lands, housing, buildings, fire and health and labor conditions affecting the Property
(all of which shall be deemed as additional “Permitted Exceptions”). This provision shall survive
Closing.


                                                 -4-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 5 of 11


15.    Closing Adjustments and Costs.

         A.      Purchaser shall pay the cost of all (i) documentary stamps, recordation taxes,
transfer taxes and any other similar tax related to the conveyance of title to the Property and (ii)
title searches, title commitments, title policies, survey(s), investigations, tests and closing costs of
the Title Company.

       B.     If at the time of Closing the Property is affected by an assessment which is or may
become payable in annual installments, and any installment is then a lien, then for the purposes of
this Agreement all the unpaid installments shall be payable by Purchaser when each installment as
to such assessment is due and payable upon and after the Closing and all such assessments shall
be deemed as additional “Permitted Exceptions.”2

        C.      Each of the following items are to be apportioned as of midnight the day before
Closing in a customary manner: (a) real estate taxes on the basis of the fiscal period for which
assessed; (b) special assessment liens in accordance with the preceding paragraph; (c) utilities; (d)
water and sewer charges; and (e) any other income or charges customarily prorated in similar
transactions. If Closing shall occur before a new tax rate is fixed, the apportionment of taxes shall
be upon the basis of the old tax rate for the preceding period applied to the latest assessed valuation.

16.     Use of Purchase Price to Pay Encumbrances. If there is any monetary encumbrance which
is capable of being reduced to a sum certain affecting the sale which Seller is obligated to pay and
discharge at Closing pursuant to this Agreement, Seller may use any portion of the balance of the
Purchase Price to discharge it. As an alternative, Seller may deposit money with the Title
Company in such amount as reasonably required by the Title Company to assure its discharge.
Upon request made within a reasonable time before Closing, Purchaser agrees to provide separate
certified checks to assist in clearing up these matters.

17.    Events of Default.

       A.      Purchaser shall be in default under this Agreement if Purchaser (1) fails to pay the
balance of the Purchase Price on or before the Closing Date, (2) fails to pay, perform or observe
any of Purchaser’s obligations hereunder, (3) assigns this Agreement without Seller’s consent as
provided in Section 32 of this Agreement, or (4) records any written instrument regarding this
Agreement.

        B.      If any payment or any other material covenant of this Agreement hereof is not made,
tendered or performed by either Seller or Purchaser, as herein provided, then this Agreement, at
the option of the party who is not in default, may be terminated by such party.

              (i)    In the event of such default by Seller, if Purchaser elects to treat this
       Agreement as terminated, then, as liquidated damages and not a penalty and as Purchaser’s
       sole and exclusive remedy, the Deposit shall be returned to Purchaser and Seller shall be




                                                 -5-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 6 of 11


       released from any and all liability hereunder. Purchaser expressly waives its right to seek
       specific performance or damages in the event of Seller’s default hereunder.

               (ii)   In the event of such default by Purchaser, if Seller elects to treat this
       Agreement as terminated, then all payments made hereunder shall be forfeited to and
       retained by Seller and Seller shall be entitled to the retention of the Deposit as liquidated
       damages and not a penalty, and Seller shall also retain and be entitled to exercise all rights
       to bring such other causes of action against Purchaser as are allowed by law as a result of
       Purchaser’s default.

        C.      Notwithstanding the occurrence of an event of default hereunder by Purchaser, the
Seller, may, in its sole discretion, keep this Agreement in effect and proceed to Closing.

18.    No Representation; Purchaser’s Duty to Review.

      IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS
NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND
OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS
TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
WITH     GOVERNMENTAL     LAWS    (INCLUDING,  WITHOUT    LIMITATION,
ACCESSIBILITY FOR HANDICAPPED PERSONS), THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER
OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND
AGREES THAT UPON CLOSING SELLER SHALL SELL AND TRANSFER TO
PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS,
WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE
IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND
SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY THE
SELLER OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY
OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE
OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,


                                               -6-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 7 of 11


AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. THE
PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING.

19.    Broker’s Commission.

         A.      Any commission or fee of any type due and payable to a broker on behalf of
Purchaser as a result of this Agreement or related to the sale of the Property shall be paid solely
by Purchaser. Seller shall have no obligation to fund or cause the funding of any commission or
fee due to any broker acting on behalf of Purchaser. Purchaser indemnifies Seller in this regard
including, without limitation, for any such fee and for all expenses incurred in respect of any
litigation or claims brought seeking the payment of such fee. This paragraph shall survive Closing
or sooner termination of this Agreement.

        B.       Any commission or fee due and payable to A&G Realty Partners on behalf of Seller
as a result of this Agreement or related to the sale of the Property shall be paid at Closing out of
the Purchase Price proceeds.

20.     Notices. All notices hereunder shall be in writing and sent by United States certified or
registered mail, postage prepaid, addressed, if to Seller, to Shopko Stores Operating Co., LLC,
Attn: Russell Steinhorst – CEO, 700 Pilgrim Way, Green Bay, Wisconsin 54304, with a copy to
Attn: Legal Department, Shopko Stores Operating Co., LLC, 700 Pilgrim Way, Green Bay,
Wisconsin 54304 and if to Purchaser, [●]; provided that each party by like notice may designate
any further or different addresses to which subsequent notices shall be sent.

21.    Additional Provisions.

       A.       The parties agree that neither this Agreement nor any memorandum thereof shall
be recorded or filed in any government office charged with the obligation to accept documents for
recording or filing, and such office is instructed to refuse to accept same for recordation or filing.

        B.       Purchaser and Seller agree that neither party shall produce any press releases or
other advertising related to this Agreement or the transactions contemplated hereby at any time
prior to or after each Closing unless otherwise agreed upon (as to both timing and content) by both
parties except as may be required by law, proceeding (including the Bankruptcy Cases), or stock
exchange rules or regulations; provided that in the event any such communication is required by
law, proceeding (including the Bankruptcy Cases), or stock exchange rules or regulations, the
disclosing party shall, to the extent permitted by law, provide the other party with a reasonable
opportunity to review and comment upon any such disclosure and shall take into consideration
such comments in good faith.

        C.      In the event of litigation between the parties in relation to the interpretation or
enforcement of this Agreement, the reasonable attorneys’ fees and court costs incurred by the party
prevailing in such litigation shall be borne by the non-prevailing party.




                                                -7-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 8 of 11


        D.     Purchaser agrees that it will assist Seller in obtaining Bankruptcy Court approval
of the Sale Order and in contesting any objections to transactions contemplated hereby, including
furnishing affidavits or other documents or information as may be needed for filing with and
appearing for testimony at the Bankruptcy Court.

22.     Strict Compliance. The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that money damages or legal remedies would not
be an adequate remedy for any such damages. Therefore, it is accordingly agreed that each party
shall be entitled to enforce specifically the terms and provisions of this Agreement, or to enforce
compliance with, the covenants and obligations of any other party, in any court of competent
jurisdiction, and appropriate injunctive relief shall be granted in connection therewith. Any party
seeking an injunction, a decree or order of specific performance shall not be required to provide
any bond or other security in connection therewith and any such remedy shall be in addition and
not in substitution for any other remedy to which such party is entitled at law or in equity. For all
purposes of this Agreement, the parties hereto agree that time is of the essence.

23.     Governing Law; Waiver of Jury Trial. This Agreement and all claims, controversies and
causes of action arising out of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of __________ 3 , including all matters of construction,
validity, performance and enforcement. Each party hereto hereby consents to the exclusive
jurisdiction of the United States Bankruptcy Court for the District of Nebraska with respect to all
matters arising under or relating to this Agreement. Each party hereto hereby irrevocably waives
any objection on the grounds of venue, forum non conveniens, or any similar grounds and
irrevocably consent to service of process by mail or in any other manner permitted by applicable
law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM OR
COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO (i) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION OR ENFORCEMENT HEREOF OR (ii)
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, AUTHORIZATION,
EXECUTION, DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

24.    Entire Agreement. This Agreement constitutes the entire agreement between the parties
and supersedes all prior offers, negotiations, and understandings, whether oral or written, with
respect to this transaction between the parties hereto and may only be modified by a writing
executed by both parties. The parties hereto agree and acknowledge that to the extent any terms
and provisions of this Agreement are in any way inconsistent with or in conflict with any term,
condition or provision of any other agreement contemplated hereby, this Agreement shall govern
and control.




         3
           Governing law to be the state where the Property is located if one property is purchased by Buyer. If multiple
properties in multiple states are purchased by Buyer, Nebraska law will apply.



                                                         -8-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 9 of 11


25.     Singular Also Means Plural. Any singular word or term herein shall also be read as in the
plural whenever the sense of this Agreement may require it.

26.    Gender. A reference in this Agreement to any one gender, masculine, feminine or neuter,
includes the other two, and the singular includes the plural, and vice versa, unless the context
requires otherwise.

27.     Certain References. The term “herein,” “hereof” or “hereunder” or similar terms used in
this Agreement shall refer to this entire Agreement and not to the particular provision in which the
term is used. Unless otherwise stated, all references herein to paragraphs, subparagraphs or other
provisions are references to paragraph, subparagraphs, or other provisions of this Agreement.

28.  No Oral Changes. This Agreement cannot be changed or any provision waived orally.
ANY CHANGES OR ADDITIONAL PROVISIONS OR WAIVERS MUST BE SET FORTH IN
A RIDER ATTACHED HERETO OR IN A SEPARATE WRITTEN AGREEMENT SIGNED
BY THE PARTIES.

29.     Date of Performance. If any date for performance hereunder falls on a Saturday, Sunday
or other day which is a federal holiday or holiday under the laws of the state where the Property is
located, the date for such performance shall be the next succeeding business day.

30.     Severability. Except as set forth herein, if any clause or provision of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction as against any person or
under any circumstances, the remainder of this Agreement and the applicability of any such clause
or provision to other persons or circumstances shall not be affected thereby. Any other clauses or
provisions of this Agreement, not found invalid and unenforceable, shall be and remain valid and
enforceable.

31.    Counterparts. This Agreement may be executed by facsimile or PDF copies in two or more
counterparts and once so executed by the parties hereto, each such counterpart shall be deemed to
be an original, but all such counterparts together shall constitute one agreement.

32.     Binding Effect; Assignment. This Agreement shall bind and benefit the successors and
permitted assigns of the respective parties hereto. This Agreement shall not be assigned by any
party hereto, by operation of law or otherwise, without the prior written consent of the other party
hereto, and any purported assignment in contravention of this Section 32 shall be null and void
and of no force and effect.

33.      Construction of Agreement. This Agreement has been drafted through a cooperative effort
of both parties, and neither party shall be considered the drafter of this Agreement so as to give
rise to any presumption of convention regarding construction of this document. All terms of this
Agreement were negotiated in good faith and at arm’s-length, and this Agreement was prepared
and executed without fraud, duress, undue influence, or coercion of any kind exerted by any of the
parties upon the other. The execution and delivery of this Agreement is the free and voluntary act
of the parties.

                             [Signatures appear on following page]



                                               -9-
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 10 of 11


       IN WITNESS HEREOF, this Agreement has been executed and delivered as of the day
and year first above written.

                                          PURCHASER:


                                          [●]


                                          By: ____________________________________

                                          Its: ___________________________________


                                          SELLER:

                                          SHOPKO STORES OPERATING CO., LLC


                                          By: ____________________________________

                                          Its: ___________________________________
Case 19-80064-TLS Doc 1651-5 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
   Exhibit E - Purchase and Sale Agreement (Unimproved Property) Page 11 of 11


                                   Exhibit A

                          Legal Description of Property
